Case 2:17-cv-09226-AB-GJS Document 133 Filed 09/11/20 Page 1 of 3 Page ID #:1429



    1
                                                                              JS-6
    2
    3
    4
    5
    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9
               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   10
   11    BRIAN GOLDBERG,                              )   CASE NO. 2:17-CV-09226-AB-
                                                      )   GJS
   12                                                 )
                      Plaintiff,
   13                                                 )
                                                          ORDER GRANTING EX
                                                      )
   14    vs.                                          )   PARTE APPLICATION TO
                                                      )   REMAND THE MATTER TO
   15                                                 )   STATE COURT DUE TO
         NAYAL YASHAR, ET AL.,
   16                                                 )   LACK OF SUBJECT MATTER
                                                      )   JURISDICTION
   17                 Defendants.
                                                      )
                                                      )
   18
                                                      )
   19
   20    _____________________________________
   21
               The Court has reviewed Defendants’ Ex Parte Application to Remand the
   22
        Matter to State Court Due to Lack of Subject Matter Jurisdiction (“Application,”
   23
        Dkt. No. 122), and Plaintiff’s Opposition (Dkt. No. 124) and the City’s Response
   24
        (Dkt. No. 126) thereto. The Application is GRANTED.
   25
               Plaintiff originally filed this action in Los Angeles County Superior Court. It
   26
        was removed to this Court based on federal question jurisdiction deriving from
   27
        Plaintiff’s claim against the City of Beverly Hills under 42 U.S.C. § 1983. The
   28
        complaint was ultimately amended to assert two claims under § 1983 against the

                                                  1
Case 2:17-cv-09226-AB-GJS Document 133 Filed 09/11/20 Page 2 of 3 Page ID #:1430



    1   City. The Court granted summary judgment in City’s favor on Plaintiff’s § 1983
    2   claims and denied Plaintiff’s motion to reconsider that order. See Orders (Dkt. Nos.
    3   114, 118). Accordingly, as no federal question remains and no basis for diversity
    4   jurisdiction exists, there is no basis for the Court’s original jurisdiction.
    5         Under the doctrine of pendent jurisdiction, weighing factors such as
    6   economy, convenience, fairness, and comity, the court “may retain jurisdiction
    7   [over state claims] even if the federal claims over which it had original jurisdiction
    8   are dismissed.” Brady v. Brown, 51 F.3d 810, 816 (9th Cir. 1995). Here the Court
    9   declines to exercise pendent jurisdiction over the remaining state law claim. First,
   10   the sole remaining claim is for false arrest/imprisonment against the individual
   11   defendants Nahal Yashar, Danny Yashar, and Fariba Lavian. Comity weighs in
   12   favor or such purely state law claims being adjudicated in state court. Judicial
   13   economy also favors remand for several reasons. The factual and legal bases for
   14   the remaining claim are distinct from the bases of the § 1983 claims, so this
   15   Court’s familiarity with the case would not be a significant advantage for the
   16   remainder of the case, which is a trial. And although this case is set for a final
   17   pretrial conference on September 18, 2020 and a jury trial on October 6, 2020, in
   18   light of the coronavirus pandemic those dates will not hold and would be continued
   19   until mid-2021 at the earliest. Finally, judicial economy favors remand in light of
   20   the Central District’s massive caseload combined with its numerous judicial
   21   vacancies. Convenience and fairness to the parties do not weigh heavily either
   22   way, but given that Plaintiff originally filed this action in State Court, remanding it
   23   does not strike the Court as inconvenient or unfair to Plaintiff.
   24         //
   25         //
   26         //
   27
   28


                                                    2
Case 2:17-cv-09226-AB-GJS Document 133 Filed 09/11/20 Page 3 of 3 Page ID #:1431



    1         The Court therefore declines to exercise jurisdiction over the remaining state
    2   law claims, and hereby REMANDS this action to Los Angeles County Superior
    3   Court pursuant to 28 U.S.C. §1447(c).
    4
    5         IT IS SO ORDERED.
    6
    7
        Dated: September 11, 2020               __________________________________
    8                                           HON. ANDRE BIROTTE JR.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  3
